DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2017/0353227 A1 (Liu hereinafter), in view of Naim, US 9,531,500 B1 (Naim hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Liu discloses a terminal (Embodiments of the present invention relate to the communications field, and in particular, to a data transmission method, apparatus, and system, and user equipment; see Liu, paragraph [0002]) comprising:
a processor that (Referring to FIG. 11, user equipment 1100 includes: an input apparatus 1101, an output apparatus 1102, a processor 1103, and a memory 1104 (there may be one or more processors 1103 in the user equipment 1100, and one processor is used as an example in FIG. 11).; see Liu, paragraph [0261]) controls communication by using a first time unit or a second time unit set per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]. Also see Fig. 2-C and paragraph [0141], “Fig. 2-c is a schematic diagram of a frame structure of PBCH transmission in a first subframe according to an embodiment of the present invention. Transmission of one PBCH lasts for 40 milliseconds (ms). One radio frame is 10 ms. Each first subframe includes two timeslots. Each timeslot includes seven symbols”), the first time unit being formed with a symbol having a symbol length in accordance with a first subcarrier spacing and the second time unit being formed with a symbol having a symbol length in accordance with a second subcarrier spacing and being longer than the first time unit (In addition to the first time unit, the radio time window includes the second time unit. Different from the first time unit, the second time unit is a time unit used to transmit the traffic channel. Optionally, a time length of the first sub-time unit in which the switching time period used to perform analog beam switching is reserved in the first time unit is greater than or equal to a time length of a sub-time unit in which no switching time period is reserved in the first or the second time unit. That is, subcarrier spacing corresponding to the first sub-time unit in the first time unit is less than or equal to subcarrier spacing corresponding to the sub-time unit in which no switching time period is reserved in the first or the second time unit; see Liu, paragraph [0155]);
Regarding claim 5, Liu discloses a base station (Embodiments of the present invention relate to the communications field, and in particular, to a data transmission method, apparatus, and system, and user equipment; see Liu, paragraph [0002]. Also see paragraph [0209], “In the foregoing embodiment, a data transmission apparatus provided in this embodiment of the present invention is described on a base station implementation side”) comprising:
a processor that controls communication by using (Referring to FIG. 10, a data transmission apparatus 1000 includes: an input apparatus 1001, an output apparatus 1002, a processor 1003, and a memory 1004 (there may be one or more processors 1003 in the data transmission apparatus 1000, and one processor is used as an example in FIG. 10); see Liu, paragraph [0241])  a first time unit or a second time unit set per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]. Also see Fig. 2-C and paragraph [0141], “Fig. 2-c is a schematic diagram of a frame structure of PBCH transmission in a first subframe according to an embodiment of the present invention. Transmission of one PBCH lasts for 40 milliseconds (ms). One radio frame is 10 ms. Each first subframe includes two timeslots. Each timeslot includes seven symbols”), the first time unit being formed with a symbol having a symbol length in accordance with a first subcarrier spacing and the second time unit being formed with a symbol having a symbol length in accordance with a second subcarrier spacing and being longer than the first time unit (In addition to the first time unit, the radio time window includes the second time unit. Different from the first time unit, the second time unit is a time unit used to transmit the traffic channel. Optionally, a time length of the first sub-time unit in which the switching time period used to perform analog beam switching is reserved in the first time unit is greater than or equal to a time length of a sub-time unit in which no switching time period is reserved in the first or the second time unit. That is, subcarrier spacing corresponding to the first sub-time unit in the first time unit is less than or equal to subcarrier spacing corresponding to the sub-time unit in which no switching time period is reserved in the first or the second time unit; see Liu, paragraph [0155]);
Regarding claim 6, Liu discloses a radio communication method (Embodiments of the present invention relate to the communications field, and in particular, to a data transmission method, apparatus, and system, and user equipment; see Liu, paragraph [0002]) comprising:
controlling communication by using a first time unit or a second time unit set per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]. Also see Fig. 2-C and paragraph [0141], “Fig. 2-c is a schematic diagram of a frame structure of PBCH transmission in a first subframe according to an embodiment of the present invention. Transmission of one PBCH lasts for 40 milliseconds (ms). One radio frame is 10 ms. Each first subframe includes two timeslots. Each timeslot includes seven symbols”), the first time unit being formed with a symbol having a symbol length in accordance with a first subcarrier spacing and the second time unit being formed with a symbol having a symbol length in accordance with a second subcarrier spacing and being longer than the first time unit (In addition to the first time unit, the radio time window includes the second time unit. Different from the first time unit, the second time unit is a time unit used to transmit the traffic channel. Optionally, a time length of the first sub-time unit in which the switching time period used to perform analog beam switching is reserved in the first time unit is greater than or equal to a time length of a sub-time unit in which no switching time period is reserved in the first or the second time unit. That is, subcarrier spacing corresponding to the first sub-time unit in the first time unit is less than or equal to subcarrier spacing corresponding to the sub-time unit in which no switching time period is reserved in the first or the second time unit; see Liu, paragraph [0155]);
Regarding claim 7, Liu discloses a radio communication system comprising a terminal and a base station (Embodiments of the present invention relate to the communications field, and in particular, to a data transmission method, apparatus, and system, and user equipment; see Liu, paragraph [0002]), wherein: the terminal comprises: 
a first processor (Referring to FIG. 11, user equipment 1100 includes: an input apparatus 1101, an output apparatus 1102, a processor 1103, and a memory 1104 (there may be one or more processors 1103 in the user equipment 1100, and one processor is used as an example in FIG. 11).; see Liu, paragraph [0261]) that controls communication by using a first time unit or a second time unit set per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]. Also see Fig. 2-C and paragraph [0141], “Fig. 2-c is a schematic diagram of a frame structure of PBCH transmission in a first subframe according to an embodiment of the present invention. Transmission of one PBCH lasts for 40 milliseconds (ms). One radio frame is 10 ms. Each first subframe includes two timeslots. Each timeslot includes seven symbols”), the first time unit being formed with a symbol having a symbol length in accordance with a first subcarrier spacing and the second time unit being formed with a symbol having a symbol length in accordance with a second subcarrier spacing and being longer than the first time unit (In addition to the first time unit, the radio time window includes the second time unit. Different from the first time unit, the second time unit is a time unit used to transmit the traffic channel. Optionally, a time length of the first sub-time unit in which the switching time period used to perform analog beam switching is reserved in the first time unit is greater than or equal to a time length of a sub-time unit in which no switching time period is reserved in the first or the second time unit. That is, subcarrier spacing corresponding to the first sub-time unit in the first time unit is less than or equal to subcarrier spacing corresponding to the sub-time unit in which no switching time period is reserved in the first or the second time unit; see Liu, paragraph [0155]); … and 
the base station (In the foregoing embodiment, a data transmission apparatus provided in this embodiment of the present invention is described on a base station implementation side; see Liu, paragraph [0209]) comprises: 
a second processor that controls communication by using (Referring to FIG. 10, a data transmission apparatus 1000 includes: an input apparatus 1001, an output apparatus 1002, a processor 1003, and a memory 1004 (there may be one or more processors 1003 in the data transmission apparatus 1000, and one processor is used as an example in FIG. 10); see Liu, paragraph [0241]) the first time unit or the second time unit set per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]. Also see Fig. 2-C and paragraph [0141], “Fig. 2-c is a schematic diagram of a frame structure of PBCH transmission in a first subframe according to an embodiment of the present invention. Transmission of one PBCH lasts for 40 milliseconds (ms). One radio frame is 10 ms. Each first subframe includes two timeslots. Each timeslot includes seven symbols”); 
Liu does not explicitly disclose the following features.
Regarding claim 1, a receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band; and
a transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band.
Regarding claim 5, a receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band; and
a transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band.
Regarding claim 6, a receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band; and
a transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band.
Regarding claim 7, a first receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band; and 
a first transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band, … a second transmitter that transmits the downlink signal by using any of the first time unit and the second time unit set per frequency band; and a second receiver that receives the uplink signal that is transmitted by the terminal using any of the first time unit and the second time unit set per frequency band.
In the same field of endeavor (e.g., communication system) Naim discloses a method for determining structures for frequency bands that comprises the following features.
Regarding claim 1, a receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43); and
a transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43).
Regarding claim 5, a receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43. Also see col. 2, lines 22-25, “Access node 106 is a network node capable of providing wireless communications to wireless devices 102 and 104, and can be, for example, a base transceiver station, a radio base station, or an eNodeB device”); and
a transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43. Also see col. 2, lines 22-25, “Access node 106 is a network node capable of providing wireless communications to wireless devices 102 and 104, and can be, for example, a base transceiver station, a radio base station, or an eNodeB device”).
Regarding claim 6, a receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43); and
a transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43).
Regarding claim 7, a first receiver that receives a downlink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43); and 
a first transmitter that transmits an uplink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43), … a second transmitter that transmits the downlink signal by using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43. Also see col. 2, lines 22-25, “Access node 106 is a network node capable of providing wireless communications to wireless devices 102 and 104, and can be, for example, a base transceiver station, a radio base station, or an eNodeB device”); and a second receiver that receives the uplink signal that is transmitted by the terminal using any of the first time unit and the second time unit set per frequency band (In an embodiment, access node 402 may communicate with wireless devices 404, 406, 408, and 410 using a time division duplex (TDD) system. For example, in TDD system, a frame may comprise a number of subframes (e.g. Transmission Time Intervals TTIs) that include a mix of uplink subframes and downlink subframes. In some embodiments, a special subframe may also be used, for instance, as a guard between an uplink subframe and a downlink subframe or for any other suitable purpose. When using a TDD structure, an uplink subframe and a downlink subframe may be transmitted over the same frequency but at different times; see Naim, col. 8, lines 32-43. Also see col. 2, lines 22-25, “Access node 106 is a network node capable of providing wireless communications to wireless devices 102 and 104, and can be, for example, a base transceiver station, a radio base station, or an eNodeB device”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Naim regarding determining structures for frequency bands into the method related to determining configuration information of a first time unit in a radio time window for data transmission of Liu. The motivation to do so is to communicating data between access node and plurality of devices over multiple frequency bands using each respective frame structure selected for each frequency band (see Naim, abstract).
Regarding claim 2, Liu further discloses wherein the processor determines the first time unit based on configuration information provided from a base station per frequency band (It may be understood that, in the embodiment of the present invention, a case in which a transmission time sequence of the common channel and/or the common reference signal in a high frequency scenario has a new design different from that in the current LTE system is not excluded. For example, a system frame structure is a structure different from that in the current LTE system. Both quantities of symbols, in all subframes, that are occupied by the common channel and/or the common reference signal and locations, in all the subframes, of the common channel and/or the common reference signal are also different. However, basic principles are similar. That is, analog beam switching may be related to a quantity of symbols occupied by the common channel and/or the common reference signal in one-time transmission; see Liu, paragraph [0145]. Also see paragraph [0003], “A high frequency band (especially a millimeter-wave band) that has higher available bandwidth gradually becomes a candidate band for a next-generation communications system” and paragraph [0007], “determine configuration information of a first time unit in a radio time window, where the first time unit includes multiple sub-time units, a switching time period and a transmission time period are reserved in a first sub-time unit at an interval of at least N sub-time units in the first time unit”).
Regarding claim 3, Liu further discloses wherein the processor controls the first time unit and the second time unit that is determined based on the configuration information, in accordance with downlink control information (DCI) received later (the data transmission module is further configured to: dynamically notify the configuration information of the first time unit to user equipment by using downlink control signaling, or notify the configuration information of the first time unit to user equipment by using higher layer signaling; see Liu, paragraph [0012]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 10/26/2022. Claims 1-3, 5-7 are currently pending.

Response to Arguments
Applicant’s arguments filed in 10/26/2022, regarding claims 1-3, and 5-6 have been fully considered but they are moot in view of the new ground (s) of rejection. Newly found prior art Naim discloses the amended features of the claims in combination with Liu as discussed in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/07/2022